Citation Nr: 0313732	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  02-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a myxoid 
sarcoma excision of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran-appellant had active service from November 1989 
to March 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating action of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim of 
entitlement to service connection for a right hand 
disability, characterized as status post right hand myxoid 
sarcoma excision.  

In February 2003, the veteran appeared before the undersigned 
at a travel Board hearing held at the RO.  The transcript of 
that hearing has been associated with the claims file and the 
case is ready for further appellate review. 


REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Because of 
this change in the law brought about by the VCAA, the RO must 
provide the veteran with complete notice of the provisions of 
the VCAA and determine whether any additional notification or 
development action is required under the VCAA.  

Secondly, it should be noted that this case turns upon 
whether competent evidence can be produced supporting the 
veteran's allegation that he had a disease or injury in 
service that resulted in a myxoid sarcoma of the right hand.  
That evidence could include, but is not limited to, 
statements from witnesses of a right hand injury in service, 
and medical opinions that relate the veteran's myxoid sarcoma 
of the right hand to an in-service incident.  The necessity 
for this specific information must be provided to the veteran 
in order to ensure that the requirements of the VCAA have 
been followed.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claim.  This letter should 
state that the type of evidence that would 
be essential to the success of his claim 
could include, but is not limited to, 
statements from witnesses to a right hand 
disease or injury in service, and medical 
opinions that relate the veteran's myxoid 
sarcoma of the right hand to an in-service 
disease or injury.  This letter should 
also contain a statement as to which 
portion of evidence, if any, is to be 
provided by the claimant and which, if 
any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a myxoid 
sarcoma of the right hand since his 
discharge from service.  In particular, 
the RO should obtain records from the 
Anniston Cancer Center, St. Luke's 
Episcopal Hospital, and Kelsey Seagull.  
After securing the necessary release, the 
RO should obtain all records that are not 
already included in the file.  

3.  Thereafter, the RO must determine 
whether any additional notification or 
development action is required under the 
VCAA.  In that regard, the RO should 
consider the provisions of the VCAA 
contained in U.S.C.A. § 5103A(d)(1) (West 
2002) and determine the necessity of 
providing a medical examination or 
obtaining a medical opinion.  Under that 
Code Section, such an examination is 
necessary if there is competent medical 
evidence of a current disability and 
evidence that the disability may be 
associated with the claimant's active 
duty, but the record does not contain 
sufficient medical evidence for the 
Secretary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i)(2002).  
If such an examination is deemed 
necessary, it should be obtained, and the 
report of that examination should be 
associated with the claims file.  

4.  Thereafter, the RO should consider 
all of the evidence of record, including 
any records received subsequent to RO's 
issuance of the supplemental statement of 
the case in May 2002, and readjudicate 
the veteran's claim.  If a complete grant 
of the claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, 
-7316 (Fed. Cir. May 1, 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


